PER CURIAM.
After trial before a referee the respondent, a member of The Florida Bar, was found guilty of violating the Integration Rule of The Florida Bar and the Canons of Ethics in that he wrongfully refused to account for $193.00 of funds held in trust by him for a client.
On review by it the Board of Governors adjudged the respondent guilty and recommended that he be suspended from the practice of law for thirty days and thereafter until he make restitution to his client and pay the costs of this proceeding.
Before this court respondent urges only that the judgment recommended by the Board of Governors would work an undue financial burden on him and his family. He does not contest the finding of guilt.
The recommendations of the Board of Governors are reasonable. They are accepted and approved.
Accordingly the respondent, Dan H. Stubbs, Jr., is hereby suspended from the practice of law for a period of thirty (30) days and thereafter until he shall demonstrate to the Board of Governors that he has made restitution to his client, Harold G. Buchanan of $193.00, and has paid the costs of this proceeding in sum of $397.50.
It is so ordered.
THORNAL, C. J., and THOMAS, O’CONNELL, CALDWELL and ERVIN, JJ., concur.